Judgment, Supreme Court, New York County, entered July 16, 1975, convicting defendant after trial of criminal possession of a weapon in the third degree, and sentencing him to a term of 3[A to 7 years imprisonment, is unanimously affirmed. We find that the police officers had probable cause to believe that defendant and his associates had committed, and were committing or attempting to commit, the crimes of larceny and forgery and, accordingly, the arrest was valid. The discovery and seizure of the weapon were at least incident to the arrest. Concur—Kupferman, J. P., Silverman, Markewich and Lynch, JJ.